         Case 1:15-cr-00769-AJN Document 801 Filed 08/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                    8/13/21

  United States of America,


                  –v–                                                           15-cr-769 (AJN)

  Trevon Gross,                                                                    ORDER

                        Defendant.




ALISON J. NATHAN, District Judge:

       Defendant Trevon Gross filed a letter motion seeking a modification of the terms of his

supervised release to allow him to travel to Lakeland, Florida. Dkt. No. 798. For the reasons

stated in the Government’s letter in opposition, Dkt. No. 800, his letter motion is DENIED.

       This resolves Dkt. No. 800.

       SO ORDERED.

 Dated: August 13, 2021
        New York, New York                      ____________________________________
                                                          ALISON J. NATHAN
                                                        United States District Judge




                                               1
